Citation Nr: 1604671	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  04-38 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for narcolepsy, to include as due to an undiagnosed illness.  

3.  Entitlement to an increased disability rating for residuals of a fracture of the mandible, rated noncompensable prior to September 26, 2011, and rated 10 percent thereafter.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1990 to May 1995, to include service in the Southwest Asia Theater of Operations from January 1991 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board previously remanded this claim in February 2008 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Beginning with the Veteran's claim of entitlement to service connection for narcolepsy, a January 1999 neurological examination report indicates a suspicion of narcolepsy due to military service.  In a November 1999 addendum the neurological examiner stated that diagnostic clarification was needed and that the Veteran should be provided a sleep electro-encephalogram with a determination of the REM latencies.  The January 1999 examination report also indicated that the Veteran's frequent reports of tiredness may be due to narcolepsy.  This implicates the Veteran's claim of service connection for fatigue.  In the February 2008 Board remand, the Board directed the RO to obtain a VA examination and opinion that addressed whether the Veteran had narcolepsy.  The Veteran was to be afforded a sleep test in order to accurately diagnose the Veteran.  The Board also directed the examiner to determine whether the Veteran showed any objective signs of fatigue, and if fatigue was found, to determine whether it was due to narcolepsy, or any other diagnosed illness, or whether it was due to an undiagnosed illness.  

The Veteran underwent an examination for narcolepsy in September 2011.  Upon an examination and interview with the Veteran, the examiner expressed doubt with the Veteran's previous diagnosis of narcolepsy.  On one hand, the reported symptoms of tiredness during the day and long nightly sleep were typical.  However, accompanying symptoms, such as cataplexy, hypnagogic hallucinations, or sleep lameness, were not reported.  The examiner pointed to the necessity of a polysomnographic exam with a check by means of multiple sleep latency tests in order to verify a diagnosis.  

VA obtained an in-house addendum opinion for the Veteran's claim in February 2015.  The examiner reviewed the Veteran's medical history, and noted the Veteran had some symptoms that can be found in narcolepsy, including episodes of suddenly falling asleep, daytime hypersomnolence, and remote instances of having sudden weakness in his legs (possible cataplexy).  However, the examiner, despite feeling that the evidence was suspicious for narcolepsy, indicated the Veteran should be formally evaluated at a sleep center by a sleep specialist in order to make a formal diagnosis.  Until such a study could be obtained, the examiner opined that making a diagnosis of narcolepsy would be mere speculation.  

Based on this information, the Board finds that a remand is necessary to afford the Veteran the requisite sleep study to determine the appropriate diagnosis for the Veteran's sleeping disorder.  After such a diagnosis is properly rendered, VA must afford the Veteran a medical opinion regarding his claim for service connection for narcolepsy.  

The February 2015 examiner was also asked to opine on the Veteran's claim of service connection for fatigue.  The examiner noted the multiple confirmations of fatigue in the Veteran's records.  However, the examiner declined to opine on the Veteran's fatigue due to the possible relationship between fatigue and any potentially diagnosed sleeping disorder, to include narcolepsy.  The examiner again emphasized that a sleep specialist evaluation was needed to help make a formal diagnosis, which would aid in deciding whether fatigue was a symptom of any diagnosed sleeping disorder or due to an undiagnosed illness.  This claim must be remanded for further development consistent with the above discussion.  

Next, moving to the Veteran's claim of entitlement to an increased disability rating for residuals of a mandible fracture, VA last afforded the Veteran an examination for this condition in September 2011.  Among other findings, the examiner measured a maximum mouth opening of 38 millimeters (mm).  The RO subsequently awarded a 10 percent disability rating under due to painful motion of the jaw and "inter-incisal range from 31 to 40 millimeters", citing to 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905, from the schedule of ratings for dental and oral conditions.  The Board notes that the measurement provided by the September 2011 examiner is ambiguous as to how the measurement of 38 mm was obtained.  VA regulations require an inter-incisal measurement, which is a measurement of the gap between the top and bottom incisors.  It is unclear whether the examiner measured the distance between the Veteran's incisors or the distance between the Veteran's bottom and lower lip.  The Board finds this ambiguity significant in light of the examiner's earlier report that the Veteran's dental condition resulted in severe functional limitation, and a 38 mm gap between incisors merits only a 10 percent disability rating.  See 38 C.F.R. § 4.150, DC 9905.  Accordingly, a remand is necessary to obtain an examination that assesses the severity of the residuals of the Veteran's mandible fracture in accordance with VA rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA examination for his claims of service connection for narcolepsy and fatigue.  The examination must include a sleep study to determine what, if any, sleep disorder the Veteran may have, to include narcolepsy .  If possible the examiner should be provided the veteran's claims files for a review of the medical history.  If not possible, the examiner should be provided copies of the veteran's service medical records and copies of the VA examination reports dated in January 1999 and May 2003.

(a)  The examiner should provide an opinion as to whether it is as least as likely as not any diagnosed sleeping disorder, to include narcolepsy, is related to the Veteran's military service. 

(b)  The examiner should also note whether the Veteran has objective signs or symptoms of fatigue.  If chronic fatigue is found, the examiner should opine as to whether it is at least as likely as not that the fatigue is due to any diagnosed sleeping disorder, to include narcolepsy; an undiagnosed illness; or to any service-connected disabilities, to include PTSD.  

A detailed rationale should be provided for any conclusions reached.  

2.  Provide the Veteran with a VA dental examination in order to assess the severity of the residuals of the Veteran's fractured mandible.  The dental examiner should report the ranges of motion of the temporomandibular articulation, inter-incisal and lateral excursion, in millimeters.  The Board notes that inter-incisal range is a measurement of gap between the top and bottom incisors.  The examiner should state whether there is any current displacement or loss of the mandible, and if so, to what extent.  The examiner should also state whether there is any loss of masticatory function, and if so, to what extent.  

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  Then readjudicate the issues on appeal. If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



